On Motion for Rehearing. PARKER, J. A motion for rehearing has been filed by appellant, and a motion to strike the same from the files has been made by appellee. The basis of the motion to strike is the failure of the appellant to support the motion by brief. Section 3, of Rule 8 (198 Pac. ix), is as follows: “At the time the motion for rehearing is filed, a separate brief supporting the same must be filed. * * * Pour copies thereof shall be filed with the clerk and one copy served on adverse counsel or party in the time and manner required for briefs generally.”  This rule is designed to require the moving party to point out by way of written argument the reasoning and the law upon which the court is asked to reconsider its action. The adverse party by section 4 of the same rule is allowed to file a reply brief, so that the matter may be fairly and intelligently presented to the court. In the case at bar the motion for a rehearing is quite argumentative in itself, but that makes no difference in the application of this rule. A brief is required in every case, or it is not, in which latter event the rule must be modified or repealed. The rule was formulated and promulgated by the court after careful consideration, and is believed to be conducive to the orderly and proper conduct of the business before the court. We see no reason to depart from the practice provided by the rule. The appellant therefore is in no position to insist upon his motion for a rehearing.  We have, however, of our motion, examined the motion for a rehearing, and have become somewhat doubtful as to the soundness of our construction of the order settling the main bill of exceptions. It is questionable whether under the circumstances recited in the order of the judge settling the bill the appellee was not called upon to speak and to make known his objection on account of the want of notice. There is also a difference of opinion among the members of the court as to whether the record in the case as it stands should not be interpreted as showing notice of the settling of. the special bill of exceptions. As these considerations have originated with the court counsel will be allowed 10 days within which to file' briefs, or to proceed otherwise as they may be advised, and it is so ordered. ROBERTS, C. J., and RAYNOLDS, J. concur.